CRICHTON, J.,
additionally concurs and assigns reasons.
hi agree with ,the decision to deny the writ. I write separately to note the importance of the timeliness of this writ application. The court of appeal’s ruling was rendered on September 16, 2015. The defendant’s writ application was received by this court on October 20, 2015 (the 34th day), but the application included with it the tracking information showing the writ application was tendered at the Federal Express office on October 16, 2015 (the 30th day). Notably, until only weeks ago, this application would have failed to satisfy the timeliness filing requirements, set forth in Supreme Court Rule X, § 5. However, on October 12, 2015, Rule X, § 5(d) was amended to allow the presumption of timeliness for applications mailed on or before the 30th day for filing to apply to deliveries made by commercial carriers, whereas this presumption formerly extended only to deliveries made by the United States Postal Service. Accordingly, under the current rule, the instant writ application was timely filed.